    Case 20-03190-sgj Doc 141 Filed 03/25/21                   Entered 03/25/21 20:34:44             Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                        )
In re:                                                                  )
                                                                        )   Chapter 11
                                                           1
HIGHLAND CAPITAL MANAGEMENT, L.P.,                                      )
                                                                        )   Case No. 19-34054 (SGJ)
                              Debtor.                                   )
                                                                        )
                                                                        )
HIGHLAND CAPITAL MANAGEMENT, L.P.                                       )
                                                                        )
                              Plaintiff,                                )
vs.                                                                     )   Adv. Pro. No. 20-03190 (SGJ)
                                                                        )
JAMES D. DONDERO,                                                       )
                                                                        )
                              Defendant.                                )
                                                                        )

                                      CERTIFICATE OF SERVICE

      I, Vincent Trang, depose and say that I am employed by Kurtzman Carson Consultants
LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

        On March 21, 2021, at my direction and under my supervision, employees of KCC
caused the following document to be served via Electronic Mail upon the service list attached
hereto as Exhibit A:

      •   Debtor's Notice of Replacement Exhibits 11, 38 and 39 With Respect to Evidentiary
          Hearing to be Held on March 22, 2021 [Docket No. 128]


Dated: March 25, 2021
                                                          /s/ Vincent Trang
                                                          Vincent Trang
                                                          KCC
                                                          222 N Pacific Coast Highway, Suite 300
                                                          El Segundo, CA 90245



1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 20-03190-sgj Doc 141 Filed 03/25/21   Entered 03/25/21 20:34:44   Page 2 of 3



                              EXHIBIT A
           Case 20-03190-sgj Doc 141 Filed 03/25/21                        Entered 03/25/21 20:34:44               Page 3 of 3
                                                                 Exhibit A
                                                           Adversary Service List
                                                          Served via Electronic Mail

          Description                  CreditorName                   CreditorNoticeName                             Email
                                                                                                     michael.lynn@bondsellis.com;
                                                                                                     john@bondsellis.com;
                                                              D. Michael Lynn, John Y. Bonds, III,   john.wilson@bondsellis.com;
                                 Bonds Ellis Eppich Schafer   John T. Wilson, IV, Bryan C. Assink,   bryan.assink@bondsellis.com;
 Counsel to James Dondero        Jones LLP                    Clay M. Taylor                         clay.taylor@bondsellis.com
 Financial Advisor to Official
 Committee of Unsecured
 Creditors                       FTI Consulting               Daniel H O'Brien                       Daniel.H.O'Brien@fticonsulting.com
 Financial Advisor to Official
 Committee of Unsecured
 Creditors                       FTI Consulting            Earnestiena Cheng                         Earnestiena.Cheng@fticonsulting.com
                                                           Melissa S. Hayward, Zachery Z.            MHayward@HaywardFirm.com;
 Counsel for the Debtor          Hayward & Associates PLLC Annable                                   ZAnnable@HaywardFirm.com
                                                                                                     mclemente@sidley.com;
 Counsel to Official                                          Matthew Clemente, Alyssa Russell,      alyssa.russell@sidley.com;
 Committee of Unsecured                                       Elliot A. Bromagen, Dennis M.          ebromagen@sidley.com;
 Creditors                       Sidley Austin LLP            Twomey                                 dtwomey@sidley.com
                                                                                                     preid@sidley.com;
 Counsel to Official                                          Penny P. Reid, Paige Holden            pmontgomery@sidley.com;
 Committee of Unsecured                                       Montgomery, Juliana Hoffman,           jhoffman@sidley.com;
 Creditors                       Sidley Austin LLP            Chandler M. Rognes                     crognes@sidley.com




Highland Capital Management, L.P.
Case No. 19-34054                                                 Page 1 of 1
